To compel respondent to vacate an order setting aside an order disallowing & claim filed against an estate, and granting a rehearing.
Granted February 20, 1894, without costs.
The widow of decedent filed a claim based upon an ante-nuptial agreement which was disallowed by the probate judge, on the ground that the husband had by will given a legacy in lieu of the debt. The widow then filed her election to take under the statute and not under the will, and asked leave to file another claim and have the disallowanco -set aside, which was granted.
Held, (1) A judge of probate has no power to set aside his own adjudications and grant rehearings.
Corby vs. Judge of Probate, 96 M., 11 (414).
(2) An application for a mandamus in such cases is properly made to the Supreme Court where the circuit judge was, before talcing his seat upon the bench, one of the attorneys in the matter.